Title: From Thomas Jefferson to William Call, 18 April 1781
From: Jefferson, Thomas
To: Call, William



Sir
In Council April 18th. 1781

We are so exceedingly anxious to get the work at Hoods complete that we will make the proposition to the militia of your County in the form you propose; that is to say every man of your County who will go himself or send an able labourer to work at Hoods twelve days between this time and the sixth of May carrying with him an Axe and a Spade, if he has one or if he has no Spade then a hough in lieu of it, shall have six weeks Credit in his next Tour of Duty out of the County, and the County shall not be called on for others in lieu thereof. We expect the ten days labour to be completed within the Term before mentioned so that they must begin by the 22d instant at furthest. That we may be perfectly understood I will State a Case; Suppose we call on your County hereafter for 95 Militia to go on Service out of the County. You will then of Course mark off the 95 who stand next on your roll for Service. On examining their names you find that 50 of them have performed the twelve Days labour at Hoods above required. We shall expect then that only the remaining 45 shall go and we will not require the deficiency to be made good. To explain it still further, if the first tour on which these men are called shall keep the party but four weeks upon the next Call they shall be considered as under furlough till the ballance of two weeks is made up.
Rations will be furnished them there and they must carry their own bedding and Arms as desired in my letter of the 12th. I must also now as I did then desire a return of the proportion of your Militia who will have exempted themselves for the above Term from being called out of the County and exclude from the proposition any of those last called on to join Genl. Muhlenburg. I am &c,

T. J.

